DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application is a CON of US 11792703 (issued as US Patent 10016385) that claims earliest priority to US Provisional application 60/637,287, filed December 17, 2004. This application has published as US Pub 20190008816A1.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered.

Status of the Claims
Claim(s) 54-61 and 64-65 is/are pending in this application.  
Claims 54-61 and 64-65 read upon the elected species and are under examination.  Applicant amended claim 54 (wherein said composition is formulated alone), necessitating the issuance of this non-final office action.
Claim 62 has been canceled resulting in the withdrawal of the 35 USC 112 rejections.

Claim Rejections - 35 USC § 112 (2nd paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-61 and 64-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 has been amended so the formulation comprises a compound selected from the group consisting of oxaloacetate, oxaloacetic acid, and an oxaloacetate salt, wherein said composition is formulated alone. . . . 
The term “comprises” in conjunction with “alone” renders the claim indefinite as an interpretation of claim 54 and “comprises” allows for the presence of other components/excipients not recited into the formulation. 
Further, the term “alone” in conjunction with the fact the composition is “formulated”, i.e. a formulation, renders the invention indefinite as a formulation, which by its definition, or very nature, cannot be said to be formulated alone, without carriers, excipients, etc. (see specification paragraph 61). 
The claims are indefinite as it is unknown what is being excluded with the term “alone.” It is unknown if other drugs, pharmaceutically acceptable excipients, and/or both are to be excluded. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55-57 and 64-55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 56 and 57 fail to limit claim 54, the claim from which they depend from, if claim 54 excludes other drugs (i.e. drugs other than oxaloacetate, oxaloacetic acid, and an oxaloacetate salt).
Additionally, Claims 55 and 64-65 fail to limit claim 54, the claim from which they depend from, if claim 54 excludes the presence of excipients to be formulated with the claimed composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 (1st paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 54-61 and 64-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 54 is directed to method of administering a composition that is formulated alone. It is alleged that support for this amendment is found at paragraph 55 of the specification.
However, paragraph 55 recites that oxaloacetate can be ADMINISTERED alone, not FORMULATED alone.  Paragraph 61 of the specification states that the present invention may be formulated in a conventional manner using one or more physiologically acceptable carriers or excipients. There is no support from the specification that the claimed composition can be formulated without excipients as presently claimed.
	Note: claim 54 as presently claimed with the term “alone” raises numerous 112 rejections as recited above.
	If it is the goal of Applicant to limit the invention to oxaloacetate, oxaloacetic acid and salts, the following suggested framework of claim 54 is recited below.


New Claim Rejections Necessitated by Amendment - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 54-61 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2003/0176365 (Blass) as evidenced by Walpole et al. (BMC Public Health 2012, 12:439). 
This rejection over Blass and Walpole  is based on the interpretation of claim 54, where use of the term “alone” is indefinite (see above 35 USC 112b rejection); it is unclear what is being excluded by “alone.”
Claim 54 is directed to treatment Alzheimer’s disease in a subject in need administering a composition formulated alone, comprising oxaloacetate, oxaloacetic acid, and an oxaloacetate salt, wherein said composition, administered at a dose of about 0.5 mg/kg to about 4 g/kg.
As required by claim 54, Blass teaches a method of treating Alzheimer’s disease (see claim 11 and claim 16) by administering a Krebs cycle intermediate such as oxaloacetic acid, see claim 16.  
With regard to claim 54 and the dose of about 0.5 mg/kg to about 4 g/kg, Blass teaches the claimed invention where it teaches a method of treating Alzheimer’s disease (see claim 11 and claim 16) by administering a Krebs cycle intermediate such as oxaloacetic acid, see claim 16.  Blass teaches the claimed compound oxaloacetic acid and another compound, malic acid, are also known as Krebs cycle intermediates that are used to treat Alzheimer’s disease, see claims 11, 25 and 32. 
While Blass teaches treating Alzheimer’s disease with an oxaloacetic acid composition as claimed, it does not recite the claimed dose ranges of oxaloacetic acid for claim 54. However, one of ordinary skill in the art would have a reasonable expectation of success do to so as Blass teaches the equivalency of malic acid and oxaloacetic acid as interchangeable Krebs cycle intermediates for treating Alzheimer’s disease, as noted above. The rationale to support a prima facie case of obviousness here is the simple substitution of one known element (one Krebs cycle intermediate) for 
Blass teaches that malic acid formulations were administered to seven patients for the treatment of Alzheimer’s disease at a dose of 15 grams (1500 mg) per day. See Example 1 starting at paragraph 40. 
As the average weight of European and North American adult humans are known to average from 71-81 kg (see Table 3 of Walpole et al.)1, a dose of 1500 mg of malic acid a day would result in weight based doses of about 21.1 mg/kg to about 18.5 mg/kg.  This range falls within claimed range of claim 54. 
With regard to the limitation that only oxaloacetate is formulated into the claimed composition, Blass notes that Krebs cycle intermediates include compounds such as α-ketoglutaric and oxaloacetic acid, see paragraph 13. 
Blass teaches that the role of Krebs cycle intermediates are to treat impaired mitochondrial function by administering Krebs cycle intermediates (oxaloacetic and 
While Blass does not recite an example of a composition with only oxaloacetate, oxaloacetic acid, or an oxaloacetate salt, alone, as it is unclear what is being excluded by the limitation “alone,” (see above 35 USC 112(b) rejection, the teachings of Blass render the claimed invention obvious. 
The rationale to support a finding of obviousness is the prior art teaching of Blass (treating Alzheimer’s disease, a disorder associated with impaired mitochondrial function, with an oxaloacetic or ketoglutaric acid composition) according to the methods of Blass (administering the doses of Blass, based on average body) to predictably arrive at the claimed invention. 
As required by claim 55 and the limitation of oral administration, Blass teaches its pharmaceutical composition can be administered orally, see paragraph 23 and claims 23 and 29.
As required by claims 56-57 and the limitation that the composition further comprise an active ingredient such as vitamins, Blass teaches the use of vitamins in its pharmaceutical composition, see paragraph 22 and claims 5, 7, 13 and 27.
As required by claims 58-59 and the limitations of a mammalian/human subject, where the disease treated is Alzheimer’s disease, Blass teaches that the condition it treats, Alzheimer’s disease afflicts humans, see paragraph 6. Further, see claims 16 and 17 for the recitation of the treatment of Alzheimer’s disease.

As discussed, Blass teaches the claimed invention where it teaches a method of treating Alzheimer’s disease (see claim 11 and claim 16) by administering a Krebs cycle intermediate such as oxaloacetic acid, see claim 16.  Blass teaches the claimed compound oxaloacetic acid and another compound, malic acid, are also known as Krebs cycle intermediates that are used to treat Alzheimer’s disease, see claims 11, 25 and 32. 
While Blass teaches treating Alzheimer’s disease with an oxaloacetic acid composition as claimed, it does not recite the claimed dose ranges of oxaloacetic acid for claims 60 and 61.
However, it is noted that Blass teaches the equivalency of malic acid and oxaloacetic acid as interchangeable Krebs cycle intermediates for treating Alzheimer’s disease, as noted above. The rationale to support a prima facie case of obviousness here is the simple substitution of one known element (one Krebs cycle intermediate) for another to obtain predictable results (using the same dosing for one Krebs cycle intermediate for another).
Blass teaches that malic acid formulations were administered to seven patients for the treatment of Alzheimer’s disease at a dose of 15 grams (1500 mg) per day. See Example 1 starting at paragraph 40. 
As the average weight of European and North American adult humans are known to average from 71-81 kg (see Walpole Table 3) a dose of 1500 mg of malic acid a day 
Regarding claim 64 and the limitation of a capsule, Blass teaches the use of capsules for its pharmaceutical composition, see paragraph 23.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Claim(s) 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2003/0176365 (Blass) as evidenced by Walpole et al. (BMC Public Health 2012, 12:439), as applied to claims 54-61 and 64
in further view of US 20020107250 (US Pub ‘250). 
While Blass and Walpole teach the claimed invention as noted above, including capsules formulations, they do not necessarily teach the use of hydroxypropyl methylcellulose capsules. Regarding claim 65 and the limitation of where the capsule is a hydroxypropyl methylcellulose capsule, US Pub ‘250 teaches pharmaceutical formulations for the treatment of Alzheimer’s disease (see paragraph 223), where the claimed composition is the form of hydroxypropylmethylcellulose (HPMC) capsules, see paragraph 241.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Claim 54-61 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2003/0176365 (Blass) as evidenced by Walpole et al. (BMC Public Health 2012, 12:439), 
in view of Yamamoto et al., Toxicology Letters Volume 143, Issue 2, 20 July 2003, Pages 115-122. 
Where the claimed invention is given the interpretation that oxaloacetate, oxaloacetic acid, and an oxaloacetate salt are the only drug present in the formulation, (see above 35 USC 112b indefinite rejection) it is rendered obvious by the teachings of Blass as evidenced by Walpole in view of Yamamoto as spelled out below. 
Claim 54 is directed to treatment Alzheimer’s disease in a subject in need administering a composition formulated alone, comprising oxaloacetate, oxaloacetic acid, and an oxaloacetate salt, wherein said composition, administered at a dose of about 0.5 mg/kg to about 4 g/kg.
As required by claim 54, Blass teaches a method of treating Alzheimer’s disease (see claim 11 and claim 16) by administering a Krebs cycle intermediate such as oxaloacetic acid, see claim 16.  
With regard to claim 54 and the dose of about 0.5 mg/kg to about 4 g/kg, Blass teaches the claimed invention where it teaches a method of treating Alzheimer’s disease (see claim 11 and claim 16) by administering a Krebs cycle intermediate such as oxaloacetic acid, see claim 16.  Blass teaches the claimed compound oxaloacetic acid and another compound, malic acid, are also known as Krebs cycle intermediates that are used to treat Alzheimer’s disease, see claims 11, 25 and 32. 
 The rationale to support a prima facie case of obviousness here is the simple substitution of one known element (one Krebs cycle intermediate) for another to obtain predictable results (using the same dosing for one Krebs cycle intermediate for another).
Blass teaches that malic acid formulations were administered to seven patients for the treatment of Alzheimer’s disease at a dose of 15 grams (1500 mg) per day. See Example 1 starting at paragraph 40. 
As the average weight of European and North American adult humans are known to average from 71-81 kg (see Table 3 of Walpole et al.)2, a dose of 1500 mg of malic 
With regard to the limitation that only oxaloacetate is formulated into the claimed composition, Blass notes that Krebs cycle intermediates include compounds such as α-ketoglutaric and oxaloacetic acid, see paragraph 13. 
Blass teaches that the role of Krebs cycle intermediates are to treat impaired mitochondrial function by administering Krebs cycle intermediates (oxaloacetic and ketoglutaric acid), see claims 10-12. Blass teaches treatment of the nervous system disorder (Alzheimer’s disease), a type of impaired mitochondrial function, see claim 15.
While Blass does not exemplify an example of a composition with only oxaloacetate, oxaloacetic acid, or an oxaloacetate salt, formulated alone, (see above indefinite rejection of “alone” for discussion of the term), it would be obvious to do as Yamamoto teaches that Krebs cycle intermediates such as ketoglutaric acid and oxaloacetic acid are noted to inhibit induced mitochondrial DNA damage, see Abstract and page 121, second column, last paragraph.
Yamamoto teaches that kainic acid induced mitochondrial DNA damage was strongly inhibited by pre-injection of a-ketoglutarate or oxaloacetate, see page 118, last paragraph bridging to page 119, first paragraph. 
The rationale to support a finding of obviousness is the prior art teaching of Blass (treating Alzheimer’s disease, a disorder associated with impaired mitochondrial function, with an oxaloacetic or ketoglutaric acid composition) according to the methods of Yamamoto (use of oxaloacetic or ketoglutaric acid to treat damaged brain mitochondrial DNA) to predictably arrive at the claimed invention. 

As required by claims 56-57 and the limitation that the composition further comprise an active ingredient such as vitamins, Blass teaches the use of vitamins in its pharmaceutical composition, see paragraph 22 and claims 5, 7, 13 and 27.
As required by claims 58-59 and the limitations of a mammalian/human subject, where the disease treated is Alzheimer’s disease, Blass teaches that the condition it treats, Alzheimer’s disease afflicts humans, see paragraph 6. Further, see claims 16 and 17 for the recitation of the treatment of Alzheimer’s disease.
With regard to claims 60 and 61, they are directed to the claimed method of 54 where the compound is administered at a dose of about 0.5 mg/kg to about 1 g/kg, or about 2 mg/kg to about 4 g/kg.
As discussed, Blass teaches the claimed invention where it teaches a method of treating Alzheimer’s disease (see claim 11 and claim 16) by administering a Krebs cycle intermediate such as oxaloacetic acid, see claim 16.  Blass teaches the claimed compound oxaloacetic acid and another compound, malic acid, are also known as Krebs cycle intermediates that are used to treat Alzheimer’s disease, see claims 11, 25 and 32. 
While Blass teaches treating Alzheimer’s disease with an oxaloacetic acid composition as claimed, it does not recite the claimed dose ranges of oxaloacetic acid for claims 60 and 61.

Blass teaches that malic acid formulations were administered to seven patients for the treatment of Alzheimer’s disease at a dose of 15 grams (1500 mg) per day. See Example 1 starting at paragraph 40. 
As the average weight of European and North American adult humans are known to average from 71-81 kg (see Walpole Table 3) a dose of 1500 mg of malic acid a day would result in weight based doses of about 21.1 mg/kg to about 18.5 mg/kg.  This range falls within claimed range of claim 60-61. 
Regarding claim 64 and the limitation of a capsule, Blass teaches the use of capsules for its pharmaceutical composition, see paragraph 23.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Claim(s) 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2003/0176365 (Blass) as evidenced by Walpole et al. (BMC Public Health 2012, 12:439), 
in view of Yamamoto et al., Toxicology Letters Volume 143, Issue 2, 20 July 2003, Pages 115-122, as applied to claims 54-61 and 64
in further view of US 20020107250 (US Pub ‘250). 
While Blass, Walpole and Yamamoto teach the claimed invention as noted above, including capsules formulations, they do not necessarily teach the use of hydroxypropyl methylcellulose capsules. Regarding claim 65 and the limitation of where the capsule is a hydroxypropyl methylcellulose capsule, US Pub ‘250 teaches pharmaceutical formulations for the treatment of Alzheimer’s disease (see paragraph 223), where the claimed composition is the form of hydroxypropylmethylcellulose (HPMC) capsules, see paragraph 241.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response dated October 16, 2020 argues that unlike claim 1, Blass does not teach or suggest the use of a Krebs cycle intermediate alone, rather Blass teaches the use of a Krebs cycle intermediate with a sugar. 
As noted above, the claimed invention is properly rejected as being obvious over Blass as evidenced by Walpole as the term “alone” is indefinite and cannot properly define the claimed invention. It is unclear what is being excluded by the limitation as discussed above. 
In response to the interpretation where the oxaloacetate is the sole drug present, the claims 54-61 and 64-65 are rejected over Blass as evidenced by Walpole in view of Yamamoto as detailed above. The rationale to support a finding of obviousness are the prior art teachings of Blass (treating Alzheimer’s disease (a disorder associated with 

Conclusion
In summary, no claims are allowed. 
a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                             
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
        
        
    PNG
    media_image1.png
    329
    856
    media_image1.png
    Greyscale

        
        2
        
        
    PNG
    media_image1.png
    329
    856
    media_image1.png
    Greyscale